DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of group I, claims 1-8, 10, 13, 15-23, 42-51, 54, 56, and 59-83, the species angiopoietin, and the species TLR 4  in the reply filed on 7/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8, 10, 13, 15-23, 42-51, 54, 56, and 59-80 are currently pending. 
Claims 16-21, 42-51 are directed to non-elected species. 
Claims 1-8, 10, 13, 15, 22-23, 54, 56, and 59-80 are elected and examined on the merits. 
Claim Objections
Claims 2, 5, 15, 22, 56, 64-65, and 72 are objected to because of the following informalities. Appropriate correction is required.
Claim 2 appears to contain a typographical error and should “said fibroblast cell”.
Claims 5, 15, and 72 appear to contain a typographical error and should depend from claim 2. 
Claim 5 appears to contain a typographical error and should “said fibroblast[[s]] cells”.
Claim 15 appears to contain a typographical error and should “said fibroblast[[s]] cells”.
Claim 22 appears to contain a typographical error and should “said toll like receptor agonist”.
Claim 56 appears to contain a typographical error and should “said fibroblast cell”.
Claim 64 appears to contain a misspelling of “Acamprosate”. 
Claim 65 appears to contain a typographical error and should “said fibroblast[[s]] cells”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-8, 10, 13, 23, 75-76, and 78-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitation “one or more agents capable of augmenting production of neuronal regenerative properties”. It is unclear if this limitation is requiring that production of neuronal regenerative properties must be augmented, or whether augmentation is optional. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". For examination purposes, this limitation is interpreted as comprising “one or more agents which augments 
Claim 23 recites the limitation "said agonist of TLR-4". There is insufficient antecedent basis for this limitation in the claim.
Claim 75 contains the limitation “treating associated hippocampal damage”. It is unclear with what the hippocampal damage is associated. For examination purposes, this limitation is interpreted as comprising “treating associated with addiction or substance abuse”.
Claim 76 contains the limitation “extracting from single cell suspension cells”. It is unclear what is extracted from single cells suspension cells, and whether the cells are the fibroblasts recited earlier in the claim or different cells. For examination purposes, this limitation is interpreted as “preparing an  of said fibroblasts
Claim 78 contains the limitation “extracting from single cell suspension cells”. It is unclear what is extracted from single cells suspension cells, and whether the cells are the fibroblasts recited earlier in the claim or different cells. For examination purposes, this limitation is interpreted as “preparing an  of said fibroblasts
Claim 79 contains the limitation “extracting from said single cell suspension cells”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 80 recites the limitation "said neuronal regenerative properties". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 54, 56, 74, and 77-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezquer et al., Intravenous administration of anti-inflammatory mesenchymal stem cell spheroids reduces chronic alcohol intake and abolishes binge-drinking. Sci Rep 8, 4325 (2018) (hereinafter Ezquer)., in view of Ichim et al., Fibroblasts as a practical alternative to mesenchymal stem cells. J Transl Med 16, 212 (2018) (cited on IDS dated 7/16/20, hereinafter Ichim). 
Ezquer discloses methods of treating alcohol-use disorders by administering mesenchymal stem cells (Abstract). Ezquer explains that chronic alcohol consumption, and other addictive drugs, is associated with neuroinflammation (Introduction). Ezquer disclose isolating adipose-derived MSCs, sorting via flow cytometry, and culturing in α-MEM supplemented with 10% fetal bovine serum (FBS) (Isolation, expansion and characterization of human adipose-derived mesenchymal stem cells (hAD-MSCs); citing to Oses et la., Preconditioning of adipose tissue-mesenchymal stem cells deferoxamine increases the production of pro-angiogenic neuroprotective and anti-inflammatory factors: Potential application in the treatment of diabetic neuropathy. PloS One 12, e0178011 (2017) (hereinafter Oses).). The MSCs demonstrate the expression profile positive for CD29, CD13, CD105, CD73, CD90, and CD44, and negative expression of CD235a, CD45, and CD31 (MSCs cultured as 3D-spheroid structures increase their anti-inflammatory potential). The MSCs are then cultured such that the form 3-dimensional (3D) spheroids (Generation and dissociation of MSC-spheroids). The spheroids are administered either via intracerebroventricular or intravenous administration to a rat model of chronic alcohol consumption (Intracerebroventricular (ICV) administration of MSC-spheroids, Intravenous administration of MSC-spheroids). Ezquer explains that administration of the MSC-spheroids significantly reduces alcohol-induced inflammation, normalizes oxidative stress in the hippocampus, normalizes ethanol-induced astrocyte changes, reduces voluntary alcohol intake (i.e., relapse), and reduces binge drinking (Discussion). 
Ezquer does not disclose that the cells are fibroblasts. 
Ichim discloses that fibroblasts are a functional and practical alternative to MSCs (Abstract). Ichim explains that MSCs are relatively rare in tissues such that it is difficult to obtain therapeutically effective numbers of MSCs (Introduction). Fibroblasts are more easily obtained and have a shorter doubling time than MSCs (Introduction). Further fibroblasts demonstrate a similar expression profile to that of bone marrow-derived MSCs (positive expression of CD105, CD73, CD90, and negative expression of CD34, CD45), similar differentiation potential, and similar immune modulation properties (Mesenchymal properties of fibroblasts: differentiation, Mesenchymal properties of fibroblasts: immune modulation). Ichim concludes that allogenic fibroblasts may be a viable and practical alternative to MSCs for therapeutic applications (Conclusion). It would be obvious to one of ordinary skill in the art that the fibroblasts of Ichim could be substitutes for the MSCs of Ezquer are suggested by Ichim. A skilled artisan would be motivated to substitute the fibroblasts to more easily acquire therapeutic numbers of fibroblasts. 
The combination of Ezquer and Ichim does not disclose that the addiction is an opioid or heroin addiction. However, Ezquer explains that neuroinflammation is also associated with the chronic use of addictive drugs including cocaine, opiates (e.g., heroin), marijuana, and methamphetamines (Introduction). Thus, there is a suggestion present in Ezquer that the disclosed methods would likewise be effective for the treatment of an opiate or heroin addiction. 
The combination of Ezquer and Ichim also does not disclose that the fibroblasts are administered in the subgranular zone of the subject. However, there are a finite number of administration routes by which to provide cells to the brain. Therefore, it would be obvious to one of ordinary skill in the art to try administering the fibroblasts to the subgranular zone as one of a finite number of identified administration locations, with a reasonable expectation that the cells would successfully be administered. 
The combination of Ezquer and Ichim also does not disclose that the fibroblasts are further activated by exposure to TLR4. However, Ezquer explains that TLR4 activation triggers 
Claim(s) 3-4, 6-8, 10, 13, 65, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezquer)., in view of Ichim and in further view of Oses.  
The combination of Ezquer and Ichim does not disclose that the fibroblasts are primed with an agent that augments production of neuronal regenerative properties. 
Oses discloses methods of preconditioning MSCs with deferoxamine (DFX) (Abstract). Oses discloses isolating adipose-derived MSCs, sorting via flow cytometry, and culturing in α-MEM supplemented with 10% fetal bovine serum (FBS) (Isolation, expansion and characterization of human AD-MSCs). Passage 3 MSCs are incubated in α-MEM without FBS, and with DFX for 48 hours (MSC preconditioning with DFX and determination of cell viability). Oses explains that preconditioning with DFX increases the expression and secretion of pro-angiogenic, neuroprotective, and anti-inflammatory factors, such as angiopoietin 1, VEGF, bFGF, and PDGF (Deferoxamine preconditioning increases the expression and secretion of pro-angiogenic, neuroprotective, and anti-inflammatory factors). The preconditioned MSCs further demonstrate neuroprotective and anti-inflammatory effects (Discussion, Conclusion). As both Ezquer cites to Oses for methods of processing MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references to further improve the neuroprotective and anti-inflammatory effects of the cells. 

The combination of Ezquer, Ichim, and Oses does not disclose that the agent is angiopoietin-1. However, Oses explains that preconditioning with DFX resulted in a significant increase in the expression and secretion of angiopoietin-1 (Deferoxamine preconditioning increases the expression and secretion of pro=angiogenic, neuroprotective and anti-inflammatory factors). Oses attributes the improved neuroprotective and anti-inflammatory, at least in part, to this increase in secretion of angiopoietin-1. Thus, there is a suggestion present in Oses that angiopoietin-1, alone or in combination with other factors, could improve neuroprotective and anti-inflammatory in cells preconditioned with angiopoietin-1. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 1 be found allowable, claim 76 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Applicant is advised that should claim 74 be found allowable, claim 78 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Allowable Subject Matter
Claims 5, 15, 22, 59-64, 66-71, and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-4, 6-8, 10, 13, 23, 54, 56, 65, 72, and 74-80 are rejected. Claims 5, 15, 22, 59-64, 66-71, and 73 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632